In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-21-00104-CV

CAROLYN WILLIAMS, Appellant               §   On Appeal from County Court at Law No. 2

                                          §   of Denton County (CV-2020-00600-JP)
V.
                                          §   June 3, 2021

LADERA, Appellee                          §   Memorandum Opinion by Justice Kerr


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr